NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Allowable Subject Matter
Claims 1–4 and 6–18 are allowable. Applicant’s Reply (15 September 2021) has amended independent claims 1 and 14 to require “a plurality of posts protruding from the mounting surface of the substrate, the plurality of posts formed integrally with the substrate.” Claims 1 and 14 additionally now recite “an adhesive surrounding a periphery of each post of the plurality of posts.” These limitations make clear that the claimed invention includes a plurality of mounting posts surrounded by an adhesive. These new limitations differentiate the claims from the cited prior art. The Pennock (US 2017/0374442) and Chang (US 2016/0207756) references describe adding an acoustic seal 31 or a bond ring 112 to a substrate mounting surface. In both cases, the references teach and suggest adding a single annular structure. The references do not teach and suggest including a plurality of acoustic seals or bond rings. The LeClair (US 2012/0025335) reference describes the addition of a plurality of posts 109 to a package that covers a substrate and including holes 108 in a substrate. But LeClair does not teach or suggest 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and 

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2651

11/4/2021